Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This allowance is in response to the amendment filed on: 12/02/2021.
Claims 1-23 are cancelled. Claims 24-43 are pending. Claims 24, 32 and 40 are amended.

Allowable Subject Matter
Claims 24-43 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The searched and cited prior art teaches it is known to create a task item for an email message and assign state values to the email message. The independent claims help distinguish from the searched and cited by combining a specific communications multi-tier infrastructure that begins with the email server receiving a message and then starting a process of workflow from the email server that integrates the claimed intermediary single account issue inbox and shared issue tracking systems to implement a sequence of task creation and task value assignment for a ticket associated with the email message in combination with the receipt/passing between the intermediary single account issue inbox and shared issue tracking systems as claimed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILSON W TSUI whose telephone number is (571)272-7596. The examiner can normally be reached Monday - Friday 9 am -6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILSON W TSUI/Primary Examiner, Art Unit 2178